People v Simpson (2018 NY Slip Op 06272)





People v Simpson


2018 NY Slip Op 06272


Decided on September 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-01221
 (Ind. No. 1008/14)

[*1]The People of the State of New York, respondent,
vCedric N. Simpson, appellant.


Cedric Simpson, named herein as Cedric N. Simpson, Dannemora, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Jonathan K. Yi of counsel), for respondent.
Paul Skip Laisure, New York, NY (Benjamin S. Litman of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 7, 2017 (People v Simpson, 151 AD3d 762), determining an appeal from a judgment of the Supreme Court, Queens County, rendered February 3, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., LEVENTHAL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court